JONES, Justice.
By quashing the writ we are not to be understood as agreeing or disagreeing with the language of the Court of Criminal Appeals’ opinion dealing with the effect of Furman v. Georgia, 408 U.S. 238, 92 S.Ct. 2726, 33 L.Ed.2d 346 (1972), on the defendant’s right to a special jury venire because this discussion was not necessary to an affirmance in view of the noncapital offense for which he was tried and convicted, 57 Ala.App. 35, 325 So.2d 551.
Writ quashed as improvidently granted.
HEFLIN, C. J., and MERRILL, MADDOX and SHORES, JJ., concur.